FILED
                              NOT FOR PUBLICATION                          NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WILLIAM EBERTO RUIZ-JUAREZ,                      No. 11-74008

               Petitioner,                       Agency No. A078-978-342

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       William Eberto Ruiz-Juarez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Silaya v. Mukasey, 356 F.3d 1066, 1070 (9th Cir. 2008). We deny the

petition for review.

         Substantial evidence supports the agency’s determination that Ruiz-Juarez

failed to show extraordinary circumstances to excuse the untimely filing of his

asylum application. See 8 C.F.R § 1208.4(a)(5). Accordingly, his asylum claim

fails.

         The record does not compel the conclusion that the harms Ruiz-Juarez and

his family suffered in Guatemala amounted to past persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-20 (9th Cir. 2006) (brief detention and beating did

not compel finding of persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1198 (9th

Cir. 2003) (“The one incident of physical violence against Hoxha was not

connected with any particular threat and there is no evidence indicating that the

incident was officially sponsored.”). Thus, Ruiz-Juarez is not entitled to a

presumption of future persecution. See Molina-Estrada v. INS, 293 F.3d 1089,

1096 (9th Cir. 2002). Further, substantial evidence supports the agency’s finding

that Ruiz-Juarez failed to demonstrate it is more likely than not he will be

persecuted if he returns to Guatemala. See Nagoulko v. INS, 333 F.3d 1012, 1018




                                           2                                   11-74008
(9th Cir. 2003) (possibility of future persecution too speculative). Accordingly,

Ruiz-Juarez’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Ruiz-Juarez failed to establish that it is more likely than not he will be

tortured if he returns to Guatemala. See Silaya, 356 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                           3                                    11-74008